The plaintiff lumber company brought this suit to annul the assessment for the year 1926 of its timber in the parish of Natchitoches; and, in the alternative, to reduce the amount and valuation of the timber. *Page 973 
The taxes based on the assessment as extended on the rolls amounted to $68,587.81. Of this amount, the tax debtor, subsequent to the filing of this suit, paid $51,262.32, which it admitted to be due.
The court below rejected the demand for annulment, reduced the assessment to the extent of $142,522.86, and gave judgment against the plaintiff company in the sum of $62,300.58, as the taxes due on the assessment so reduced, subject to a credit of $51,262.32 previously paid. It ordered, also, 5 per cent. of the balance due for taxes be paid as attorneys' fees by the tax collector out of the taxes when collected, and not as a penalty against the tax debtor. Plaintiff appealed, and the defendants answered the appeal, praying for amendment of the judgment.
In this court, in oral argument, plaintiff abandoned all of its contentions, save the one involving the amount of standing pine timber actually on the land.
The live pine stumpage on plaintiff's land, as extended on the assessment rolls of the parish for the year 1926, was 251,235,000 feet. Plaintiff had rendered the stumpage as of date January 1, 1926, at 189,747,000 feet. The court below fixed it for the purpose of assessment at 230,152,895 feet. This was an increase over plaintiff's rendition to the taxing authorities of 40,404,895 feet, which, at $6.00 per thousand feet, represents a value for assessment purposes of $242,435.37. To this was added $10,717.77 as the value of the dead timber, not in controversy here, or a total of $253,153.14, which, deducted from the valuation in dispute — $395,676 — resulted in the judgment reducing the assessment to the extent of $142,522.86.
The plaintiff relies, mainly, upon the estimate furnished by James D. Lacey  Co., with offices in various large cities of the country. Defendants rely, primarily, upon *Page 974 
the estimate of R.E. McKnight, a local estimator of many years' experience. It appears, also, that the defendants police jury and assessor of the parish, after the present action was instituted, employed Lemieux Bros., well-known estimators of the city of New Orleans, to verify the McKnight report. They estimated about one-fifth of the timber owned by the plaintiff company in the parish. Their report was not offered in evidence by the defendants. It was, however, called for by the plaintiff company, through a subpœna duces tecum, which was discharged on the showing that the report was not in the possession of the defendants, and during the course of the trial, when the defendant assessor was on the stand as a witness. Upon defendants' objection, plaintiff's demand was refused, on the ground that the Lemieux estimate was not the basis of the assessment.
Notwithstanding his ruling, the district judge, in his reasons for judgment, declared that it was impossible to overlook the fact that the report of Lemieux Bros. must have failed to sustain the McKnight estimate (otherwise it would have been produced by the defendants), and he thought it would be unsafe to follow the latter estimate. For our own part, we think the Lemieux estimate should have been admitted in evidence. It was made for the purposes of this particular case, and, in so far as it could throw any light upon the disputed facts, it should have been before the court. The defendant assessor admitted, on cross-examination, that the McKnight estimate exceeded the Lemieux estimate, but the extent of the excess was not given. The court must infer that this particular piece of evidence was not produced by the defendants because it was most unfavorable to their contentions. In these circumstances, we must agree with the district judge that it would be unsafe to accept the McKnight report as decisive of the present issue. *Page 975 
The estimate of Lacey  Co. was made in the months of April, May, and June, 1926. It showed a total stumpage of live pine timber of 189,824,000 feet. This was a slight increase over the amount rendered by the plaintiff company as of date January 1, 1926. In arriving at their figure, Lacey  Co. deducted on the field all unmerchantable timber (i.e., timber with apparent defects), usually estimated at from 20 to 25 per cent. of the total stumpage. After doing this, they made a further deduction of 15 per cent. to cover all hidden defects.
The district judge refused to allow the deduction for hidden defects. He held that, after the allowance for all timber apparently defective, the Lacey report should have shown 223,322,241 feet of live timber, or a difference between their estimate and the estimate of the plaintiff company of 33,398,895 feet. He added to this difference 7,007,555 feet, as being the amount of timber cut between January and April, thus making up the 40,405,895 feet by which he increased this item of the rendition made by the plaintiff company.
The finding by the district judge that 7,007,555 feet was the amount of timber cut between January and April was a mistake. The error occurred because, at the time he prepared his opinion, the evidence, not being transcribed, was not before him, and he thought it was an admitted fact. The truth is, however, that this particular figure was arrived at in a calculation submitted by the plaintiff company in which it was attempting to show that, according to the method adopted by the judge in order to determine the number of feet in the timber, 196,754,555 feet should be accepted as representing 85 per cent. of the Lacey estimate as of date January 1, 1926; the difference between this amount and 189,747,000 feet as rendered by the lumber company being 7,007,555 feet.
We are not prepared to say that the *Page 976 
district judge was wrong in refusing to allow the deduction of 15 per cent. for nonapparent defects in the timber as called for in the Lacey report. The representatives of Lacey  Co. had previously excluded from their estimate all unmerchantable timber. This was done in accordance with a well-recognized custom as testified to by all the witnesses who had any knowledge on the point. McKnight stated he had never heard of an extra deduction for so-called unseen defects. The total deduction for unmerchantable timber in the Lacey report is 40 per cent. of the total estimate. This appears to us to be an exceedingly high allowance. As we understand the testimony in the record, the 20 to 25 per cent. deduction, according to the general rule, is to cover all unmerchantable timber, whether the defects are apparent or nonapparent. The representatives of Lacey  Co. have not indicated by what authority or rule they were guided in making the deduction of 15 per cent., and it appears to have been merely an arbitrary act on their part. We do not think this extra deduction can be allowed.
On January 1, 1926, the plaintiff company owned 20,120 acres of live pine timber in Natchitoches parish. The general average of this timber, according to the Lacey report, was 9,779 feet to the acre. If the total acreage be multiplied by the general average per acre, the result will be 196,754,555 as the number of feet owned by the lumber company as of date January 1, 1926. This is exclusive of the extra deduction of 15 per cent. for nonapparent defects. Disregarding this extra percentage, the number of feet of live pine timber for which the plaintiff company should be assessed is 231,475,900. This is 34,721,345 feet more than was set forth in the rendition of the company. In accordance with these figures, the assessment of plaintiff in dollars and cents should be as follows, to wit: *Page 977 
34,721,345 feet at $6.00 per M .........   $208,328 07 Add dead pine ..........................     10,717 77 ----------- Total ................................   $219,045 84
Amount in controversy ...........   $395,676 00 Amount of raise .................    219,045 84 ----------- Reduction of assessment .........   $176,630 16
Defendants, over plaintiff's objection, offered in evidence its severance tax returns showing the acreage denuded and the amount of timber cut for the years 1923, 1924, and 1925. The reports, although in the record, were not considered, apparently, by the district judge as having any probative value. For our own part, we do not think they furnish a safe guide to follow in reaching a conclusion in the controversy. Among the many reasons for this are, that the reports are made on timber scaled at the mill, and, in this particular case, the timber did not come exclusively from the fee lands, some of it was from small owners, and some from right, of way cut out for public roads. Since the rendition must be submitted on the 1st of April of each year, a semidenuded section is rendered as timbered land, and not as denuded land until it is completely cut out. The timber of the plaintiff company extends into the adjoining parishes of Rapides and Vernon, and timber from one parish is frequently shown on the returns from another parish.
The attorneys representing the tax collector claimed, under section 16 of Act 140 of 1916, a commission of 10 per cent. on the amount of taxes involved, to be paid by the plaintiff company; or, in the alternative, a commission of 5 per cent. to be paid over by the tax collector when the taxes and penalties are collected. Since the plaintiff company was successful in reducing its assessment more than 25 per cent., the district judge refused to allow a commission of 10 per cent. This was clearly correct under the terms of the statute itself. The attorneys, on their alternative demand, were awarded a fee of 5 per cent. to be paid out of the taxes *Page 978 
collected. On December 28, 1926, after this suit was filed, the plaintiff company tendered to the tax collector $51,262.32 as the amount due for taxes according to its rendition to the authorities. The tender was accepted by the tax collector, who issued a receipt for the amount, with full reservation of the rights of the fisc. The balance due, after this payment, was $17,325.49. The 5 per cent. commission allowed defendants' attorneys was on this balance. They contend that it should have been on the entire amount of taxes alleged to be due, $68,587.81, irrespective of the payment made by the plaintiff company.
We agree with the district judge. The plaintiff company, by tendering $51,262.32, admitted that sum was due for its taxes for the year 1926. When the tender was accepted and payment made and received thereunder, the sole amount in dispute was the balance due between sum claimed and the amount paid, or, in figures, $17,352.49.
For the reasons assigned, it is ordered that the judgment appealed from be amended so as to reduce the assessment of the plaintiff company as it appears on the assessment rolls of the parish of Natchitoches for the year 1926 from $1,604,409 to the extent and in the sum of $176,630.16, leaving a final assessment of $1,427,778.84, upon which the taxes for said year, amounting to $60,751.39, are to be paid by plaintiff, and that defendants have judgment for said amount, subject to a credit of $51,262.32 paid on December 28, 1926, by the plaintiff company, with interest on said balance — $9,489.07 — at the rate of 10 per cent. per annum from January 1, 1926, until paid.
It is further ordered that as thus amended the said judgment be affirmed.
                          On Rehearing.